AT&T Inc. Consolidated Statements of Income - As Adjusted For the Quarters and Nine Months Ended September 30, 2010 Dollars in millions except per share amounts Unaudited For the Quarter Ended For the Nine Mar 31, Jun 30, Sep 30, Months Ended Operating Revenues Wireless service $ Voice Data Directory Other Total Operating Revenues Operating Expenses Cost ofservices and sales(exclusive of depreciation and amortization shown separately below) Selling, general and administrative Depreciation and amortization Total Operating Expenses Operating Income Interest Expense Equity in Net Income of Affiliates Other Income (Expense) - Net ) Income from Continuing Operations Before Income Taxes Income Tax (Benefit) Expense ) ) Net Income from Continuing Operations Income (Loss) from Discontinued Operations, net of tax 2 (5 ) Net Income Less: Net Income Attributable to Noncontrolling Interest ) Net Income Attributable to AT&T $ Basic Earnings Per Share Attributable to AT&T $ Diluted Earnings Per Share Attributable to AT&T $ AT&T Inc. Consolidated Statements of Income - As Adjusted For the Quarters and Year Ended 2009 Dollars in millions except per share amounts Unaudited For the Quarter Ended For the Year Mar 31, Jun 30, Sep 30, Dec 31, Ended Operating Revenues Wireless service $ Voice Data Directory Other Total Operating Revenues Operating Expenses Cost of services and sales (exclusive of depreciation and amortization shown separately below) Selling, general and administrative Depreciation and amortization Total Operating Expenses Operating Income Interest Expense Equity in Net Income of Affiliates Other Income (Expense) - Net ) 31 29 Income from Continuing Operations Before Income Taxes Income TaxExpense Net Income from Continuing Operations Income (Loss) from Discontinued Operations, net of tax (3 ) 2 7 14 20 Net Income Less: Net Income Attributable to Noncontrolling Interest ) Net Income Attributable to AT&T $ Basic Earnings Per Share Attributable to AT&T $ Diluted Earnings Per Share Attributable to AT&T $ AT&T Inc. Consolidated Statements of Income - As Adjusted For the Quarters and Year Ended 2008 Dollars in millions except per share amounts Unaudited For the Quarter Ended For the Year Mar 31, Jun 30, Sep 30, Dec 31, Ended Operating Revenues Wireless service $ Voice Data Directory Other Total Operating Revenues Operating Expenses Cost of services and sales (exclusive of depreciation and amortization shown separately below) Selling, general and administrative Depreciation and amortization Total Operating Expenses Operating Income (Loss) ) ) Interest Expense Equity in Net Income of Affiliates Other Income (Expense) - Net 91 27 ) ) ) Income (Loss) from Continuing Operations Before Income Taxes ) ) Income Tax (Benefit) Expense ) ) Net Income (Loss) from Continuing Operations ) ) Income (Loss) from Discontinued Operations, net of tax (9
